UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7208


DONEAL J. GILLESPIE,

                 Plaintiff - Appellant,

          v.

ELDER DICE,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:15-ct-03083-D)


Submitted:    November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Doneal J. Gillespie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Doneal    J.    Gillespie    appeals      the   district    court’s     order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).         We have reviewed the record and find that

this appeal is frivolous.             Accordingly, we dismiss the appeal

for   the   reasons    stated    by     the   district   court.     Gillespie v.

Dice, No. 5:15-ct-03083-D (E.D.N.C. July 21, 2015).                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the    materials    before     this    court   and

argument would not aid the decisional process.



                                                                          DISMISSED




                                          2